DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a second conductive layer over the first conductive layer” as in claim 2; “wherein: the second conductive layer is mechanically coupled to the first conductive layer such that a deflection of the first conductive layer results in a deflection of the second conductive layer” as in claim 4; “wherein: the first electrode outer edge is partially surrounded by the inner edge of the second electrode” as in claim 8; “the first electrode is a plurality of first electrodes” as in claim 9; “wherein: the second electrode is a plurality of second electrodes” as in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 7 which recites “the second electrode inner edge is not within the first electrode outer edge”; render the claim indefinite. Specifically, claim recites a negative claim limitation; rather than positively reciting the arrangement of second electrode inner edge and first electrode outer edge. Thus, the scope of the 7 could not be determined and rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 12, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panchawagh et al. (2016/0107194).

Regarding claim 1, Panchawagh teaches a device, comprising: a first electrode (413; Fig 4A; Fig 4B; Fig 5) including a first electrode outer edge (Fig 4B shows electrode 413 having an outer edge); and a second electrode (414; Fig 4A; Fig 4B; Fig 5) including a second electrode inner edge and a second electrode outer edge (Fig 4A shows side view while Fig 4B shows top view and both show inner edge and outer edge of second electrode); and a first conductive layer (412; Fig 4A; Fig 4B; Fig 5) over the first electrode (Fig 4A; Fig 4B; Fig 5).

Regarding claim 6, Panchawagh teaches the device of claim 1, wherein: the first electrode is a planar first electrode (Fig 4A); and the second electrode is a planar second electrode (Fig 4A).

Regarding claim 11, Panchawagh teaches the device of claim 1, wherein: a position of the first electrode relative to the second electrode is based on one of an application, a monitoring portion size (para [0068] To maximize the transmitter and receiver efficiencies, it is desirable to cover the maximum possible area on the suspended portion having a common sense of stress (e.g. either tensile or compressive). Thus, transmitter and receiver efficiencies may be improved by positioning the outer perimeter of the inner electrode 413 and the inner perimeter of the outer electrode 414 close to the inflection zone), and a desired sensitivity.

Regarding claim 12, Panchawagh teaches the device of claim 1, further including: a spacer material (415; Fig 4A; Fig 4B) between the first conductive layer and the first electrode (Fig 4A; Fig 4B).

Regarding claim 13, Panchawagh teaches the device of claim 12, wherein: a thickness of the spacer material represents an offset distance (Fig 4A shows layer 415 having a thickness which represents an offset distance between 413 and 412).

Regarding claim 14, Panchawagh teaches the device of claim 13 wherein: deflection of the first conductive layer results in a reduced offset distance (Fig 4B shows deflection of 412 and as a result distance will be reduced  when comparing position of 413 in Fig 4A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. (2016/0107194) in view of Knabenshue et al. (2019/0102010).

Regarding claim 2, Panchawagh teaches the device as explained for claim 1 above.
Panchawagh fails to teach further comprising: a second conductive layer over the first conductive layer; as claimed.
Knabenshue teaches a device further comprising: a second conductive layer over the first conductive layer (Fig 5B; para [0039] conductive material (e.g., ITO) to form a continuous guard layer 510 (e.g., the third layer L3) (e.g., as described above with reference to FIG. 5A)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the device of Panchawagh with the teachings of Knabenshue because this will provide device which can be operated in different mode with by either actively driving the second conductive layer or can be grounded to operate the device in different mode, thus providing distinct driving modes.

Regarding claim 3, Panchawagh teaches the device as explained for claim 2 above.
Panchawagh fails to teach, wherein: the second conductive layer is coupled to a ground potential; as claimed.
Knabenshue teaches the device wherein: the second conductive layer is coupled to a ground potential (para [0060] guard electrode (e.g., by operating the conductive material 610 at a reference voltage as previously described), or can be tied to ground, or left floating during the touch sensing modes MC7/8.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the device of Panchawagh with the teachings of Knabenshue because this will provide device which can be operated in different mode with by either actively driving the second conductive layer or can be grounded to operate the device in different mode, thus providing distinct driving modes.

Regarding claim 5, Panchawagh teaches the device as explained for claim 2 above.
Panchawagh fails to teach, wherein: the second conductive layer is electrically isolated from the first conductive layer; as claimed.
Knabenshue teaches the device wherein: the second conductive layer is electrically isolated from the first conductive layer (Fig 5B reflects 510 and 506 are isolated from each other).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the device of Panchawagh with the teachings of Knabenshue because this will provide device which can be operated in different mode with by either actively driving the second conductive layer or can be grounded to operate the device in different mode, thus providing distinct driving modes.

Claim(s) 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchawagh et al. (2016/0107194).

Regarding claim 8, Panchawagh teaches the device as explained for claim 1 above.
Embodiment of Fig 4A fails to teach wherein: the first electrode outer edge is partially surrounded by the inner edge of the second electrode; as claimed.
However, another embodiment of Panchawagh teaches the device wherein: the first electrode outer edge (Tx; Fig 13B) is partially surrounded by the inner edge of the second electrode (Rx; Fig 13B) .
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different embodiments of Panchawagh, in order to yield predictable results of providing biometric sensing.

Regarding claim 9, Panchawagh teaches the device as explained for claim 1 above.
Embodiment of Fig 4A fails to teach, wherein: the first electrode is a plurality of first electrodes; as claimed.
However, another embodiment of Panchawagh teaches the device wherein: the first electrode is a plurality of first electrodes (1313a and 1313b; Fig 13D).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different embodiments of Panchawagh, in order to yield predictable results of providing biometric sensing.

Regarding claim 10, Panchawagh teaches the device as explained for claim 1 above.
Embodiment of Fig 4A fails to teach, wherein: the second electrode is a plurality of second electrodes; as claimed.
However, another embodiment of Panchawagh teaches the device wherein: the second electrode is a plurality of second electrodes (1313a and 1313b; Fig 13D; para [0075] While the configurations shown in Detail A, B and C have electrodes specifically labeled as Tx or Rx, the electrodes marked Tx may serve as receive electrodes and the electrodes marked Rx may serve as transmit electrodes without loss of generality in FIG. 8 and throughout this disclosure).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined different embodiments of Panchawagh, in order to yield predictable results of providing biometric sensing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of instant application 17/564,499
Claims of US. Patent# 11,249,604
1. A device, comprising: a first electrode including a first electrode outer edge; and a second electrode including a second electrode inner edge and a second electrode outer edge; and a first conductive layer over the first electrode.
1. A device, comprising: a transmitter electrode having a transmitter electrode outer edge, wherein the transmitter electrode comprises a solid circle shape electrode; and a receiver electrode having a receiver electrode inner edge and a receiver electrode outer edge, wherein the receiver electrode inner edge surrounds the transmitter electrode outer edge; a conductive overlay over the transmitter electrode and the receiver electrode; and a conductive layer between the transmitter electrode and the conductive overlay.
2. The device of claim 1, further comprising: a second conductive layer over the first conductive layer.
1. A device, comprising: a transmitter electrode having a transmitter electrode outer edge, wherein the transmitter electrode comprises a solid circle shape electrode; and a receiver electrode having a receiver electrode inner edge and a receiver electrode outer edge, wherein the receiver electrode inner edge surrounds the transmitter electrode outer edge; a conductive overlay over the transmitter electrode and the receiver electrode; and a conductive layer between the transmitter electrode and the conductive overlay.
3. The device of claim 2, wherein: the second conductive layer is coupled to a ground potential.
7. The device of claim 1, wherein the conductive overlay is grounded.
5. The device of claim 2, wherein: the second conductive layer is electrically isolated from the first conductive layer.
9. The device of claim 8, further comprising an insulative layer between the conductive overlay and the conductive layer.


Claims 1, 2, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. 11,249,604. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of U.S. Patent No. 11,249,604 as shown in the claim comparison table above (first electrode = transmitter electrode; second electrode = receiver electrode; first conductive layer = conductive overlay). Claim 2 of instant application is anticipated by claim 1 of U.S. Patent No. 11,249,604 as shown in the claim comparison table above (second conductive layer = conductive layer ). Claim 3 of instant application is obviously similar in scope to claim 7 of U.S. Patent# 11,249,604 as shown in the claim comparison table above. Claim 5 of instant application is obviously similar in scope to claim 9 of U.S. Patent# 11,249,604 as shown in the claim comparison table above because electrical isolation is provided by insulation layer. 

Allowable Subject Matter
Claims 4 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 4, prior art of record fails to teach the following claim limitations of “wherein: the second conductive layer is mechanically coupled to the first conductive layer such that a deflection of the first conductive layer results in a deflection of the second conductive layer”; in combination with all other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “wherein: the reduced offset distance results in a distorted sense signal at the second electrode”; in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623